Appellee brought suit in the Eighteenth Judicial Court of Florida against appellants for the purpose *Page 168 
of dissolving a partnership between them, (appellants and appellee), for an accounting of the affairs of said partnership and to recover such amounts as might be found due the appellee by appellants. There was a final decree in favor of appellee and appeal was taken from that final decree. We have examined the record carefully and while we observe evidences of poor pleading and irregular procedure we believe that such errors under the facts presented were harmless and that the final decree accords with the justice of the cause. It is hereby affirmed.
WHITFIELD, P. J. AND TERRELL AND BUFORD, J. J., concur.